DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The limitation “The box 206” in [0040] should be “The box 106” for clarity. 
The limitation “the host circuit board 106” in [0041] should be “the host circuit board 112” for clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “a cooling component coupled to a portion of the host circuit board, comprising a partially protruded portion” in ln. 4-5 is unclear. It is unclear whether the partially protruded portion is part of the cooling component or part of the host circuit board.
For the purpose of examination, the Examiner will interpret the partially protruded portion as part of the cooling component as supported by [0042] of the current specification.
Claims 2-10 depending from claim 1 are therefore also rejected.

Regarding claim 11, the limitation “a cooling component coupled to a portion of the host circuit board, comprising a partially protruded portion” in ln. 4-5 is unclear. It is unclear whether the partially protruded portion is part of the cooling component or part of the host circuit board.
For the purpose of examination, the Examiner will interpret the partially protruded portion as part of the cooling component as supported by [0042] of the current specification.
Claims 12-18 depending from claim 11 are therefore also rejected.

Regarding claim 19, the limitation “a cooling component coupled to a portion of the host circuit board comprising a partially protruded portion” in ln. 6-8 is unclear. It is unclear whether the partially protruded portion is part of the cooling component or part of the host circuit board.
For the purpose of examination, the Examiner will interpret the partially protruded portion as part of the cooling component as supported by [0042] of the current specification.
Claims 20 depending from claim 19 is therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regnier US 20130164970.

Regarding claim 1 (as best understood), Regnier US 20130164970 discloses a host device (1 in Fig. 1) comprising: 
a host circuit board (5 in Fig. 1) having a connector (30 in Fig. 1; 220 in Fig. 8); and 
a thermal management unit (300/125/151/152 in Fig. 1 and 5) comprising: 
a cooling component (300/125 in Fig. 5) coupled to a portion of the host circuit board (5, through 100 as depicted in Fig. 1), comprising a partially protruded portion (125 in Fig. 5); and 
a plurality of spring fingers (161 in Fig. 7) spaced apart from each other (as depicted in Fig. 6-7), 
wherein each of the plurality of spring fingers (161) comprises a first end (end at 152 Fig. 2) coupled to the partially protruded portion (125, through 152), and a second end (162 in Fig. 7) having a dry contact surface to establish a direct thermal interface with a peripheral surface of a removable device (insert module, not shown see [0028]) to allow a waste-heat to transfer from the removable device (insert module) to the cooling component (300/125) through each spring finger (161, see [0030]).

Regarding claim 2 (as best understood), Regnier discloses the host device of claim 1, wherein the plurality of spring fingers (161) comprises a spatula shaped geometry (as depicted in Fig. 7).

Regarding claim 3 (as best understood), Regnier discloses the host device of claim 1, wherein the plurality of spring fingers (161) are arranged adjacent to one another along a lateral direction (as depicted in Fig. 8) and a longitudinal direction (as depicted in Fig. 7) to form an array of spring fingers (as depicted in Fig. 8).

Regarding claim 8 (as best understood), Regnier discloses the host device of claim 1, wherein the first end of each spring finger is coupled to the partially protruded portion (125) using at least one of a thermally conductive adhesive, soldering, or brazing (see claims 12, 13 and [0047]).

Regarding claim 9 (as best understood), Regnier discloses the host device of claim 1, wherein the cooling component (300/125) is one of a heat sink or a cold plate (as depicted in Fig. 5).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Regnier US 20130164970 or, in the alternative, under 35 U.S.C. 103 as obvious over Morgan US 20170164518.

Regarding claim 19 (as best understood), Regnier discloses (a structure that would follow steps of) a method comprising: 
plugging a removable device (insert/mating module 400, see [0028]) into a host device (1 in Fig. 1) to communicatively couple a circuit board (circuit board of insert/mating module 400, see [0024]) of the removable device (insert/mating module 400) to a host circuit board (5 in Fig. 1) of the host device (1) through a connector (215 in Fig. 4), 
wherein the host device (1) comprises a thermal management unit (300/125/151/152 in Fig. 1 and 5) having a plurality of spring fingers (161 in Fig. 7), and 
a cooling component (300/125 in Fig. 5) coupled to a portion of the host circuit board (5, through 100 as depicted in Fig. 1) comprising a partially protruded portion (125 in Fig. 5), 
wherein each spring finger (161) comprises a first end (end at 152 Fig. 2) coupled to the partially protruded portion (125, through 152), and 
a second end (162 in Fig. 7) having a dry contact surface (surface of 162 as depicted in Fig. 7), and 
wherein the removable device (insert/mating module 400) comprises a heat spreader (casing of insert/mating module engaging with the spring fingers see [0007]) coupled to the removable circuit board (circuit board of insert module 400) to dissipate waste-heat to a peripheral surface (peripheral surface of casing of insert/mating module) of the heat spreader (casing of insert/mating module); 
establishing a direct thermal interface between the dry contact surface (surface of 162) and the peripheral surface (peripheral surface of casing of insert/mating module) by deflecting the second end (162) of each spring finger (161) towards the cooling component (300/125) and 
exerting a spring force (spring force of 161) on the peripheral surface (peripheral surface of insert module); 
dissipating the waste-heat generated by the removable device (insert/mating module) to the peripheral surface (peripheral surface of insert module); and 
transferring the waste-heat from the removable device (insert/mating module) to the cooling component (300/125) via the plurality of spring fingers (161 see [0030]).
In the alternative that, Regnier is believed not to explicitly disclose the removable device comprises a heat spreader coupled to the removable circuit board to dissipate waste-heat to a peripheral surface of the heat spreader.
Morgan US 20170164518 discloses a removable device comprising: 
a removable circuit board (186 in Fig. 3) communicatively coupled to a host circuit board (102 in Fig. 3) via a connector (142 in Fig. 3); the removable device comprises a heat spreader (130/182 in Fig. 3 see [0035] and [0039]) coupled to the removable circuit board (186) to dissipate waste-heat to a peripheral surface of the heat spreader (surface of 182 that’s in contact with heat sinks 158 in Fig. 3 see [0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the removable device of Regnier comprise
a heat spreader coupled to the removable circuit board to dissipate waste-heat to a peripheral surface of the heat spreader, as taught by Morgan, in order to transmit data signals in the form of electrical signals and/or optical signals, while providing desire cooling.

Regarding claim 20 (as best understood), Regnier discloses (a structure that would follow steps of) the method of claim 19, wherein plugging the removable device (insert/mating module) into the host device (1) comprises applying an insertion force to marginally overpower the spring force (spring force of 161) applied by the plurality of spring fingers (161).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regnier US 20130164970 in view of Morgan US 20170164518.

Regarding claim 11 (as best understood), Regnier discloses an electronic system comprising: 
a host device (1 in Fig. 1) comprising a thermal management unit (300/125/151/152 in Fig. 1 and 5) and a host circuit board (5 in Fig. 1) having a connector (30 in Fig. 1; 220 in Fig. 8), 
wherein the thermal management unit (300/125/151/152) comprises: 
a cooling component (300/125 in Fig. 5) coupled to a portion of the host circuit board (5, through 100 as depicted in Fig. 1), comprising a partially protruded portion (125 in Fig. 5); and 
a plurality of spring fingers (161 in Fig. 7) spaced apart from each other (as depicted in Fig. 6-7), 
wherein each of the plurality of spring fingers (161) comprises a first end (end at 152 Fig. 2) coupled to the partially protruded portion (125, through 152), and a second end (162 in Fig. 7) having a dry contact surface (surface of 162 as depicted in Fig. 7); and 
a removable device (insert/mating module 400, see [0028]) comprising: 
a circuit board (circuit board of insert/mating module 400, see [0024]) communicatively coupled to the host circuit board (5) via the connector (215 in Fig. 4); 
and 
wherein the dry contact surface (surface of 162) establishes a direct thermal interface with a peripheral surface (surface of the module see [0030]) to transfer the waste-heat from the removable device (400) to the cooling component (300/125) through each spring finger (161 see [0030]).
Regnier does not explicitly disclose the removable device comprising: 
a plurality of electronic components coupled to a portion of the circuit board, wherein the circuit board and the plurality of electronic components generates a waste-heat; and 
a heat spreader coupled to at least one or more electronic components and the portion of the circuit board, 
wherein the heat spreader dissipates the waste-heat to a peripheral surface of the heat spreader.
However, Morgan US 20170164518 discloses a removable device comprising: 
a circuit board (186 in Fig. 3) communicatively coupled to a host circuit board (102 in Fig. 3) via a connector (142 in Fig. 3); 
a plurality of electronic components (188 in Fig. 3) coupled to a portion of the circuit board (186), 
wherein the circuit board (186) and the plurality of electronic components (188) generates a waste-heat; and 
a heat spreader (130/182 in Fig. 3 see [0035] and [0039]) coupled to at least one or more electronic components (188 through 186) and the portion of the circuit board (186), 
wherein the heat spreader (130/182) dissipates the waste-heat to a peripheral surface of the heat spreader (surface of 182 that’s in contact with heat sinks 158 in Fig. 3 see [0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the removable device of Regnier comprising: 
a circuit board communicatively coupled to a host circuit board via a connector; a plurality of electronic components coupled to a portion of the circuit board, wherein the circuit board and the plurality of electronic components generates a waste-heat; and a heat spreader coupled to at least one or more electronic components and the portion of the circuit board, wherein the heat spreader dissipates the waste-heat to a peripheral surface of the heat spreader, as taught by Morgan, in order to transmit data signals in the form of electrical signals and/or optical signals and while providing desire cooling.

Regarding claim 12 (as best understood),  Regnier in view of Morgan discloses the electronic system of claim 11, wherein the plurality of spring fingers (161 of Regnier) comprises a spatula shaped geometry (as depicted in Fig. 7).

Regarding claim 13 (as best understood),  Regnier in view of Morgan discloses the electronic system of claim 11, wherein the plurality of spring fingers (161 of Regnier) are arranged adjacent to one another along a lateral direction (as depicted in Fig. 8 of Regnier) and a longitudinal direction (as depicted in Fig. 7 of Regnier) to form an array of spring fingers (as depicted in Fig. 8 of Regnier).

Regarding claim 17 (as best understood),  Regnier in view of Morgan discloses the electronic system of claim 11, wherein the plurality of spring fingers (161 of Regnier) is detachably connected to the removable device (insert/mating module of Regnier) by allowing each spring finger (161 of Regnier) to operate within a plurality of predefined ranges while maintaining the direct thermal interface with the removable device (insert/mating module of Regnier), 
wherein the plurality of predefined ranges comprises a spring force per a contact point of the dry contact surface. 
Regnier in view of Morgan does not explicitly disclose wherein the spring force of each spring finger is in a range from about 0.04 pound-force to 0.08 pound-force.
However, Regnier discloses that the profile and contact force of the spring fingers can be adjusted so as to meet the system requirements in [0027].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the spring fingers of Regnier wherein the spring force of each spring finger is in a range from about 0.04 pound-force to 0.08 pound-force, in order to provided desired system requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 18 (as best understood),  Regnier in view of Morgan discloses the electronic system of claim 11, wherein the removable device (106 of Morgan) is a pluggable electronic device (106 of Morgan) comprising a small form-factor pluggable (SFP) transceiver (see [0019] of Morgan and [0027] of Regnier) having an active optical cable (AOC) (136 in Fig. 3 of Morgan [0019]).

Allowable Subject Matter
Claims 4-7, 10 and 14-16  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang US 9531117 Fig. 6 and Fig. 9; Crippen US 20130157499 Fig. 1; Szczesny US 20150029667 Fig. 1; Phillips US 20160093996 Fig. 9; Guetig US 20200153163 Fig. 29; Meunier US 20200257067 Fig. 4 disclose a host device a removable device and a thermal management unit;
Liao US 20040102062 Fig. 1 and 6,  discloses an array of spring fingers held by a retainer element such that a first and second end of each spring finger protrudes outwards relative to two surfaces of the retainer element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841